Joint CMCS and HRSA Informational Bulletin
DATE:

May 1, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services
Mary Wakefield, Administrator
Health Resources and Services Administration

SUBJECT:

Coordination between Medicaid and Ryan White HIV/AIDS Programs

The Affordable Care Act’s expansion of Medicaid provides tremendous opportunities to improve
the health of the uninsured, especially for those with complex and chronic health conditions
including people living with HIV/AIDS (PLWH). With the transition to health coverage, there
are opportunities and challenges for coordinating care and services for PLWH through the
Medicaid and Ryan White HIV/AIDS Programs. At the federal level, the Centers for Medicare
& Medicaid Services (CMS) and the Health Resources and Services Administration (HRSA) are
working together to provide support and technical assistance to Medicaid agencies and Ryan
White HIV/AIDS Programs as they plan for transitions ahead. To facilitate coordination at the
state level, this Information Bulletin outlines some program information and upcoming activities.
We look forward to working with you on our shared goal of ensuring that PLWH will have
access to quality, comprehensive health care through the coverage that will become available
under the Affordable Care Act.
Background
In the United States, approximately 50,000 people become infected with HIV each year, and
there are more than 1.1 million Americans living with HIV. Currently, Medicaid is the most
significant source of coverage for PLWH, but still many PLWH currently lack healthcare
coverage. The Affordable Care Act seeks to increase access to health care coverage for PLWH
through a number of health insurance reforms, including the ban on exclusion based on preexisting conditions, the new Marketplace through which individuals will be able to purchase
insurance with premium tax credits and cost sharing reductions for eligible individuals, and the
expansion of Medicaid to low-income adults with incomes up to 133 percent of the Federal
Poverty Level (FPL) in states that adopt the new adult group.
As new coverage opportunities become available to individuals with HIV/AIDS, it is important
to consider how these coverage programs interact with the Ryan White HIV/AIDS Program.
Ryan White HIV/AIDS Programs can play an important role in helping people enroll in the
coverage that will be available to them. In addition, by statute, the Ryan White HIV/AIDS
Program is the “payer of last resort,” meaning that the Ryan White funds may not be used for

Informational Bulletin – Page 2
any item or service for which payment has been made, or “can reasonably be expected to be
made,” by any other payer. Grantees are required to assess every client for eligibility for other
payers at least every six months, and use effective strategies to coordinate with third party
payers, including Medicaid, that are responsible for covering the cost of services provided to
eligible or covered persons. As eligible individuals begin to enroll in Medicaid or private
insurance, coordination around eligibility, provider/pharmacy network adequacy, prescription
drug formularies, and availability and provision of services will be critical to ensure that PLWH
continue to receive health care and treatment.
Ryan White HIV/AIDS Programs (RWHAP) and AIDS Drug Assistance Programs (ADAP)
The RWHAP, as amended by the Ryan White HIV/AIDS Treatment Extension Act of 2009
(Public Law 111-87), provides grants to states and U.S. Territories, eligible metropolitan areas,
and clinics to improve the quality, availability, and provision of HIV/AIDS health care and
support services. Congress designates a portion of the RWHAP appropriation for ADAP funds,
which are awarded to states and territories based on a formula of reported living HIV/AIDS
cases in the most recent calendar year. ADAP provides medications for the treatment of HIV
disease. Program funds may also be used to purchase health insurance for eligible clients if the
health insurance is cost effective and has a formulary that is equivalent to the state’s ADAP
formulary. It is particularly important to ensure a seamless transfer for eligible individuals
between ADAP and Medicaid because of the vital role prescription drugs play in the
management of and prevention of HIV, as well as the significant financial impact of prescription
drugs expenditures on state programs.
Coordination between the RWHAP/ADAP and Medicaid has always been a critical, complex
undertaking. Eligibility for and enrollment in Medicaid and the RWHAP can be fluid:
individuals may transition from the RWHAP/ADAP to Medicaid temporarily; the RWHAP may
continue to provide support for limited or uncovered Medicaid services; individuals may receive
retroactive Medicaid eligibility status, and then RWHAP/ADAP may need to back-bill Medicaid
for Medicaid-reimbursable services or medications. Under the Affordable Care Act, in states
that adopt the new adult coverage group in Medicaid, Medicaid eligibility should be more stable,
but still key coordination challenges will exist.

CMS and HRSA coordination activities for Medicaid and Ryan White HIV/AIDS
Programs
As we work on promoting seamless transitions of care for PLWH, CMS and HRSA have
identified a set of topics that may be useful for providers, states and others to learn more about.
These topics include: eligibility, enrollment, essential community providers, best practices in
managed care, and integrated care models in context of HIV/AIDS. We are planning a series of
webinars on these topics for states, providers and stakeholders (where applicable) that we hope
will inform and facilitate communication and collaboration within states, with providers and
stakeholders, as we encourage these entities to coordinate with one another. With consistent
collaboration by all parties, we can help ensure that beneficiaries with HIV and AIDS reap the
full benefits of the Affordable Care Act while preserving the protections and benefits of the Ryan
White program.

Informational Bulletin – Page 3
Please visit http://hab.hrsa.gov/affordablecareact to register for email updates and view resources
produced jointly by HRSA and CMS, including notices of webinars in this series. Additional
resources about the Affordable Care Act’s changes to Medicaid can be found on CMS’s website,
http://www.medicaid.gov/ , and resources on the Ryan White program can be found on the
HRSA website, http://hab.hrsa.gov/ .

